Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding Claim 1, the limitations "for application to a mucosal membrane”, “water-swellable” polymer, “polar organic solvents and a desired amount of at least one active; wherein at least one of said layers comprises a viscoelastic matrix having at least one active component substantially uniformly distributed throughout said at least one of said layers, whereby the amount of at least one active component in substantially equally-sized dosage units of said multilayered film varies no more than 10% from the desired amount of said at least one active component per dosage unit” may not be supported by the originally filed disclosure and are considered new matter. 
Additionally, Applicant’s originally filed disclosure and parent application disclose no more than 10% variation per unit area of active throughout the matrix and this does not appear to be the same as what Applicant is claiming. Therefore, it appears that Applicants disclosure and parent application relate to uniformity of content within a particular film or matrix, where all across multiple dose units (not necessarily from the same film) having the same amount of active, and these two concepts are not necessarily the same. Consequently, Applicant's claims appear to conflict with and may not be supported by Applicant's originally filed specification or the parent application.
Overall, regarding the above mentioned limitations, it is noted that the instant application is a CON of 15/865755, which is a CON of 15/058056 which is a CIP of 14/945181 and a CON of 14/492874, which is a CON of US Application No. 13/096996, which is a CON of 11/237525, which is further a CIP of 10/856176. Applicant appears to be combining subject matter from two prior-filed applications, Application No. 10/856176 and 11/237525 to arrive at the instantly filed claims and this is problematic because the above mentioned limitations relating to the viscoelastic matrix and claimed variation of active agent in the film are stated to be a direct result of a particular drying process comprising particular drying times as disclosed in prior-filed Application No. 13/096996 and 10/856176. 
On the other hand, prior-filed Application No. 11/237525 discloses different and longer drying times for the disclosed films and no particular drying process. This discrepancy in drying times brings into question whether the films disclosed in Applications 14/492874, 13/096996 and 11/237525 and therefore also in the instant application would have the claimed viscoelastic matrix and 10% variation of active agent in the dosage unit. The "incorporation by reference" statements in the prior-filed Applications No. 14/492874, 13/096996 and 11/237525 and in the instant application are acknowledged by the Examiner, however the discrepancies regarding the different drying methods and times disclosed confuse the matter, as set forth previously. . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites where “the first water-soluble or water-swellable polymer film layer has a first glass transition temperature and the one or more additional water-soluble or water-swellable polymer film layers has a glass transition temperature" and this limitation is unclear because it appears that the polymer itself would possess a certain glass transition temperature, and not the polymer film.  This assertion is also in light of Applicant's specification, Paragraph 27, where it is disclosed that the first and additional water-soluble polymers have glass transition temperatures. Therefore, the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Staab (US 5,393,528) in view of Chen et al. (US 2002/0147201) and Schmidt (US 4,849,246).
Regarding Claim 1, Staab teaches an edible multi-layered film (Column 2, lines 34-37 and 52-53) that is deemed edible and for application to a mucosal membrane because Staab teaches that the multi-layer film can be used in the oral cavity (Column 2, lines 36-37), comprising a first water-soluble film layer and one or more additional water-soluble film layers in at least partial face-to-face engagement with said first film layer (Column 2, lines 47-50, and Figure 2), wherein said first and additional film layers comprise a dissolvable polymer material comprising at least one water-soluble polymer, such as hydroxypropyl methyl cellulose (Column 
Staab teaches an active agent or active component carried in the dissolvable polymer material (Column 2, lines 38-39 and Column 3, lines 20-21). Staab teaches the amount of medication to be used in the film depends on the particular drug used (Column 6, lines 63-65). Staab teaches one of the claimed water soluble polymers and solvents in the layers and also teaches that the agent material is evenly distributed throughout the film, so that as the film slowly dissolves it releases the agent material in the proper dosage to perform its medicating function (Column 5, lines 67 and Column 6, lines 1-5), therefore teaching the claimed limitation of the at least one active component being included in a desired amount in the form of film of dosage units.  Staab teaches various medications or drugs that can be included in the films, including antitussives (Column 6, lines 34-35 and line 45). 
Staab further teaches a form of the drug delivery device (see Figure 1), comprising a single layer having a shape and area of approximately 4 square inches by 3 mils thick and specifically teaches the agent is evenly dispersed throughout the film matrix (Column 9, lines 8-14), therefore also teaching an individual unit dosage. Staab further teaches other forms of the drug delivery device comprising a multi-laminated film, where all of the film layers are substantially the same size (see Figure 2). 
Staab also teaches an example of preparing one of the films having 19 mg of an active component, wherein the production method was repeated to produce larger quantities of the film and the film was cut to form 19 mg active component-containing two inch by two inch films and then subsequently individually packaged (Column 11, lines 25-26, 45-55, 65-68 and Column 12, lines 1-5). Therefore, Staab teaches preparing individual dosage units of film using the disclosed 
Although Staab’s example is directed to a single film, since Staab teaches that the films have the agent material evenly distributed throughout the film, and teaches the preparation of multi-layered film as set forth above, one of ordinary skill in the art would have reasonably expected that the individual dosage units prepared from the multi-layered films to also exhibit the disclosed uniformity across a selection of individual dosage units. Regarding the limitation of the at least one of the film layers comprising a viscoelastic matrix, since the film of Staab comprises water soluble polymers such as those disclosed as being suitable by Applicant, along with a solvent of water and teaches uniformity of content of the active within the film dosage units, one of ordinary skill in the art would have reasonably expected the film layers taught by Staab to have comprised an at least somewhat viscoelastic matrix.
Regarding the limitation of the multi-layer film having a 10% or less water content, Staab teaches that the film is passed through a drying oven at a controlled temperature, typically 130-140°F and teaches another example of a film preparation where the film is dried for approximately 20 minutes at 160°F in a temperature regulated oven (Column 11, lines 4-6 and 44-46). However, Staab does not specifically teach wherein the multi-layer film has a 10% or less water content.

In addition, Schmidt teaches water-soluble films for administration of drug active ingredients (Column 2, lines 20-25) and teaches drying the films to the desired final moisture content, and where the end product is so strong and elastic that it can be wound onto reels and stored, if the residual moisture content is not too high (risk of mold formation) (Column 3, lines 10-15). Therefore, Schmidt associates the final moisture content of the film with its risk of allowing mold growth.
Since Staab and Chen teach water-soluble films comprising the same water-soluble polymer of hydroxypropyl methyl cellulose, and teach the film useful for soluble edible film sachets for delivering such active agents as antitussives, it would have been obvious to one of ordinary skill in the art at the time that the invention was made, for the multi-layer film of Staab to have a water content of 10% or less and one of ordinary skill in the art would have looked to Chen for a teaching of a suitable water content for a comparable edible film for the oral delivery of medication.  Additionally, considering the teachings of Schmidt, one of ordinary skill in the art would have been motivated to ensure the drying was performed to the desired moisture 
Regarding Claim 2, Staab in view of Chen and Schmidt are taken as cited above in the rejection of Claim 1 and teach that the first and one or more additional film layers comprise a polymer composition which comprises a first water-soluble polymer, such as polyethylene oxide (see Staab, Column 2, line 48), having a first glass transition temperature, and the one or more additional water-soluble polymers, such as hydroxypropyl methyl cellulose (see Staab, Column 2, lines 49-50), having a second glass transition temperature which is at least about 20°C higher than said first glass transition temperature, because Applicant discloses in the instant specification that hydroxypropyl methyl cellulose has a glass transition temperature of about 160°C (Paragraph 236 of specification), which is at least about 20°C higher than the first glass transition temperature of below 0°C for polyethylene oxide, as disclosed in Applicant’s specification (Paragraph 233 of specification). Reference is made to the 112 2nd paragraph rejection above with regard to the claim reciting the glass transition temperature of the film layer and not the polymer itself. It is understood, from Applicant’s specification that the recited glass transition temperatures refer to the polymers as interpreted by the Examiner in the above rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 


/NICOLE P BABSON/Primary Examiner, Art Unit 1619